FILED
                            NOT FOR PUBLICATION                             AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SCOTT SMITH,                                     No. 13-17318

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02184-MCE-AC

 v.
                                                 MEMORANDUM*
ENTREPRENEUR MEDIA, INC.,

               Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Scott Smith appeals pro se from the district court’s judgment dismissing his

action brought under the Lanham Act seeking review of the Trademark Trial and

Appeal Board’s denials of his petitions for cancellation of two Entrepreneur Media,

Inc. (“EMI”) trademarks. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal

under Fed. R. Civ. P. 12(b)(6)); San Diego Cty. Gun Rights Comm. v. Reno, 98

F.3d 1121, 1124 (9th Cir. 1996) (dismissal for lack of standing). We affirm.

      The district court properly dismissed Smith’s claim challenging the

“Entrepreneur Expo” mark for lack of standing because Smith had previously been

enjoined from using colorable imitations of EMI’s “Entrepreneur” mark for

advertising and business services. See Star-Kist Foods, Inc. v. P.J. Rhodes & Co.,

735 F.2d 346, 349 (9th Cir. 1984) (petitioner must show a real and rational basis

for belief that he would be damaged by registration of the mark he seeks to cancel

that stems from an actual commercial or pecuniary interest in his own mark); see

also Wolfard Glassblowing Co. v. Vanbragt, 118 F.3d 1320, 1322-23 (9th Cir.

1997) (district court need not conduct a new infringement analysis where an

injunction exists, and may afford less leniency to a party that has already infringed

the mark).

      The district court properly dismissed Smith’s claim challenging the

“Entrepreneur Magazine’s Small Business Expo” mark for lack of standing

because Smith failed to allege facts sufficient to establish that he had a rational

basis for belief that he would be damaged by the mark where EMI expressly

disclaimed the part of the mark he sought to use and subsequently abandoned its


                                           2                                     13-17318
mark in 2011. See Star-Kist Foods, Inc., 735 F.2d at 349.

      Because we affirm the district court’s dismissal, we do not consider Smith’s

arguments regarding remand to a different district court.

      Smith’s contentions that the local rules are invalid and that the district court

judge is biased against him are without merit.

      Smith’s requests for judicial notice and to invalidate the local rules, set forth

in his opening brief, are denied.

      AFFIRMED.




                                           3                                     13-17318